Citation Nr: 0336681	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  92-13 217A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral foot 
disorder.  

2.  Entitlement to a permanent and total rating for pension 
purposes.  


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel




REMAND

On June 6, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The RO should inform the veteran of 
the notification and development 
provisions required by Veterans Claims 
Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West Supp. 
2001).  See also, 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

2.  The RO should also ask the appellant 
to provide a list of all VA and non-VA 
health care providers that have treated 
him for his feet and skin problems since 
his release from active duty to the 
present which have not been previously 
submitted.  Obtain records from each 
health care provider the appellant 
identifies which are not of record.

3.  The RO should then obtain the 
veteran's treatment records from the VA 
medical facilities in Gulfport and 
Biloxi, Mississippi covering the period 
from August 2000 to the present.

4.  Thereafter, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to 
undergo an examination(s) in order to 
determine the nature, severity and 
etiology of any disorder of the feet and 
skin, to include chloracne.  The claims 
folder is to be made available to the 
examiner in conjunction with the 
examination.  All tests deemed necessary 
should be performed.  The examiner should 
specify whether the veteran has 
chloracne.  The examiner(s) should render 
an opinion as to whether any foot 
disorder or skin disorder diagnosed is 
related to service complaints and 
findings, to include exposure to Agent 
Orange.  A complete rational for any 
opinion rendered should be included in 
the report.  Inform the VA medical 
facility that it is unclear whether the 
veteran is incarcerated.  If yes, 
arrangements should be made with the 
penal institution in order to have the 
veteran examined.  Send the claims folder 
to the examiner for review.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



